COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00212-CR


EX PARTE PHILLIP JACKSON                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Phillip Jackson attempts to appeal from the Texas Court of

Criminal Appeals’s recent denial of his application for writ of habeas corpus. On

June 14, 2011, we notified Jackson of our concern that we lacked jurisdiction

over this appeal because this court has no jurisdiction to review decisions of the




      1
       See Tex. R. App. P. 47.4.
Texas Court of Criminal Appeals,2 and we informed him that this appeal was

subject to dismissal for want of jurisdiction unless he or any party desiring to

continue this appeal filed a response with this court by June 24, 2011, showing

grounds for continuing the appeal. See Tex. R. App. P. 44.3. On June 27, 2011,

Jackson filed a response, but it does not show grounds for continuing the appeal.

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f).

                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 14, 2011




       2
        See Tex. Code Crim. Proc. Ann. art. 11.07, § 3(a) (West Supp. 2010)
(stating that “[a]fter final conviction in any felony case, the writ must be made
returnable to the Court of Criminal Appeals of Texas at Austin, Texas”); see also
id. § 4(a) (West Supp. 2010) (dealing with subsequent applications for writ of
habeas corpus filed after final disposition of an initial application, which is what
the court of criminal appeals noted on the disposition in this case); accord Tex.
Const. art. V, § 5 (providing that court of criminal appeals has final appellate
jurisdiction on all questions of law in criminal matters).


                                         2